— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered November 15, 1983, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Judgment affirmed.
The defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review (see, CPL 470.05; People v Pellegrino, 60 NY2d 636), and in any event is without merit. The record demonstrates that the defendant knowingly, voluntarily and intelligently relinquished his rights upon his guilty plea and therefore the allocution satisfied the requirements set forth in People v Harris (61 NY2d 9).
Equally without merit is the defendant’s contention that the hearing court erred in denying that branch of his omnibus motion which was to suppress evidence. At the conclusion of the Mapp hearing, the court made the following findings of fact. On the day in question, the defendant was involved in an altercation with the arresting officer. During the altercation, the officer observed a bulge in the shape of a gun in the defendant’s pocket. The defendant moved his hand towards the pocket at which time the officer observed the brown handle of a pistol. The officer then seized the gun from the defendant. The hearing court’s findings of fact are supported by the record and warranted the denial of that branch of the defendant’s omnibus motion which was to suppress that evidence (see, People v Prochilo, 53 AD2d 196, affd 41 NY2d 759; People v Smith, 93 AD2d 432).
The defendant’s remaining contentions are without merit. Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.